Appeal by the defendant from a judgment of the Supreme Court, Queens County (Joy, J.), rendered April 14, 1989, convicting him of burglary in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial (Lakritz, J.), after a hearing, of that branch of the defendant’s omnibus motion which was to suppress his statements to law enforcement authorities.
Ordered that the judgment is affirmed.
The defendant contends, inter alia, that his confession should be suppressed because it was obtained as a result of police deception and trickery. We disagree. Although the police falsely informed the defendant, before obtaining his confession, that the co-perpetrator had implicated the defendant in the subject crime, this ruse was not so fundamentally unfair as to deny the defendant due process of law (see, People v Tarsia, 50 NY2d 1, 11; People v Foster, 193 AD2d 692, 693; *562People v Jackson, 140 AD2d 458). Moreover, we do not perceive the conduct of the law enforcement officials to have been so egregious as to render the confession involuntary (see, People v Foster, supra; People v Hassell, 180 AD2d 819, 820).
The defendant’s remaining contentions are unpreserved for appellate review or without merit (see, People v Sobotker, 43 NY2d 559, 563; People v Foster, supra; People v Udzinski, 146 AD2d 245). Thompson, J. P., Lawrence, Pizzuto and Friedmann, JJ., concur.